Title: To Alexander Hamilton from James Wilkinson, 29 June 1800
From: Wilkinson, James
To: Hamilton, Alexander


Private
U. S. Frigate Gl GreeneJune 29th. 1800
Dear Sir 
My anxiety to reach the Station you have assigned me, after delays long, painful, & unexpected, but on my part unavoidable, has determined me to forego the pride, pleasure, & Interests of a personal Interview with you, and to proceed by the Cheasapeake & the shortest route to pitts Burgh; I will acknowledge that considerations of Œconomy, furnish subordinate motives for this Step. I have my Ann & our Sons with me, & my purse is illy adapted to an Entrée into your City, & a cavalcade from thence, through Towns, Cities & villages, to the Ohio. My sons are destined to Prince Town, to finish their Education, whither they will journey by Stage, and my Mistress will be suffered, either to accompany me across the Mountains, or to spend the remainder of the Season on the Atlantic. Your affections as a Husband & a Father, will plead my excuse for this intrusion of my domestic concerns. But altho I decline visiting New York on this occasion, I pray you to be assured, that to see, to converse, & to communicate with you, will now & ever constitute one of the first pleasures of my Life.
Capt. Perrys orders having carried Him to the Havanna, I became an unwilling spectator of that Interesting Spot, but am not dissatisfied with the result—comparing great things with small, the stupendous fortifications Erected for the defence of this City, remind me of our own little works at Newport. The Engineers on either side appear to have forgotten, that one strong Battery properly designed, would suffice to guard the Harbour against Naval attacks, and that Land attacks when the approaches are fair & favorable, cannot be resisted but by a superior force in the field, which would render auxiliary works unnecessary. In the case of the Havanna, the Moro Castle absolutely commands the entrance of the Harbour, & as absolutely depends on the Cavannia, a fortress at four hundred yards distance which requires 7000 Men to mann it—and this work depends on another of inferior size & strength, at about 600 yards distance, which last is overlooked by grounds in its vicinity. The cost of these works is Estimated at more than 150 millions of Dollars. The Site of the City, surrounded almost by salt water, at less than half a Mile from the sea, & by high Hills, which send forth Rivulets, to furnish Baths & fountains in all directions, must be salubrious, or the Clime & the abominable laziness and filth of the place, would destroy it by plague & pestilence.
My Rank was duly reported, & I have experienced much Courtesy from the 
   
   * 12500 Dolls. pr. Ann & perquisites of Office

 Capt. General, the 
   
   ** 26.000 Dolls pr. Ann.

 General of Marine, The 
   
   *** 26.000 Dolls pr. Ann—without expence of House or office.

 vice Admiral, & two or three Dozen of generals, Admirals, Countes & Marquis, but what I have most Esteemed, was the prospect of 120 Ladies at a Ball, given by the Count Logumellas on the marriage of a Daughter. In this assembly I did not remark more than ten slender of figure—they are in general short and plump, & on such occasions wear fair, complexions, but such an assemblage of Eyes, I had never formed an idea of. Indeed they eclipsed the Diamonds, which were displayed in profusion—such truly is their expression, that I defy the most frigid mortal to behold them steadily for a second without strong emotions of admiration & desire. Will you excuse this prattle on my two favourite subjects? It has no other meaning than your amusement.
I have been disappointed in my wishes to procure for Mrs. Church some dwarf Orange Trees, but I have the Honor to send to you for Her, by the Bearer Capt. Taylor—Two Roots well sealed, the one of the sweet & the other of the sour orange, which she may rear to Her Taste, or she may extract from them in abundance, as the roots are more than three years old. I make no apology for this trespass, because I am pursuaded the office involved will be a pleasing one. Be so good as to add the tender of my respects to the Lady & Her charming Daughter, & my regards to Mr. Church. Mr. Taylor has charge of a small Box of Pacans for your Lady, & another for Gl North which I will thank you to order to Him.
My Ann altho unknown personally to Mrs. H. begs to join me in cordial respects to Her, and in regards warm, respectful, & sincere to yourself. Pardon this hasty scral, & believe me yours from the Heart to the End.

Ja Wilkinson
Majr Gl Hamilton


Salaries

